Citation Nr: 1213587	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-09 239	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1950 to August 1952, and was awarded a Combat Infantryman Badge.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Type II diabetes mellitus was not manifested in service or in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus is related to an event, injury, or disease in service. 


CONCLUSION OF LAW

Service connection for type II diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to initial adjudication.  A February 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of the disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are unavailable.  In1999 the National Personnel Records Center (NPRC) provided a negative response to a request for the STRs.  NPRC advised that the Veteran's records may have been destroyed in a fire at the Records Center in 1973.  They could not confirm the existence of such records; only the fact that if they had been stored at the Records Center, they would have been stored in an area damaged by the fire.  In January 2005 the RO issued a memorandum with a formal finding on the unavailability of the Veteran's STRs.  The memorandum indicated that all procedures to obtain the STRs were exhausted; and any further attempts would be futile.  Based on those facts, the STRs were deemed unavailable.  The United States Court of Appeals for Veterans Claims (Court) has held that under such circumstances VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  Pertinent postservice treatment records have been secured.

At the January 2012 Travel Board hearing the Veteran was advised that what was necessary to substantiate his claim was evidence of a nexus between his diabetes and his service or a service-connected disability.  He requested, and was granted, a 60 day abeyance period to submit such evidence.  That period of time lapsed and no additional evidence was received.  Furthermore, the record shows the Veteran was awarded Social Security Administration (SSA) disability benefits sometime in the 1990's, and that such records have not been associated with the claims file.  Significantly, the SSA records were generated years prior to the Veteran's diagnosis of diabetes mellitus (which he reports occurred in the early 2000's); therefore, they could not have any bearing on the etiology of the diabetes (nor is it so alleged), and there is no reasonable possibility that they would assist in substantiating this claim.  Accordingly, development for the SSA records would not serve any useful purpose, and is not necessary.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010). 

Moreover, the Veteran has not been afforded a VA examination in connection with this claim.  However, with no objective evidence of related injury, disease, or event in service (the Veteran does not even allege his diabetes is directly related to service), and with no competent evidence even suggesting diabetes might be related to service (or to a service connected disability, as alleged), even the low threshold standard outlined by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met, and an examination to secure a medical nexus opinion is not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include diabetes mellitus) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (1 year for diabetes mellitus).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that the Veteran served in combat, and is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  However, it is not alleged that his diabetes arose in service, and § 1154(b) has no applicability.  

It is not in dispute that the Veteran has type II diabetes mellitus.  A September 2005 VA outpatient treatment report shows a diagnosis of type II diabetes mellitus.  However, the evidence shows that diabetes mellitus was not manifested in service.  Inasmuch as the Veteran's service treatment and medical records are unavailable, he testified at the 2012 Travel Board hearing that he did not have diabetes in service; and that his diabetes was first diagnosed about eight to ten years prior.  Accordingly, service connection for diabetes on the basis that it became manifest in service (and persisted) or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

To establish service connection for his diabetes the Veteran must affirmatively show, by competent (medical-as nexus between such disease and service in the absence of manifestation in service and/or continuity is a medical question, beyond lay observation) evidence, that it is related to disease, injury, or event in service.  He has not presented any such evidence (nor identified any evidence for VA to secure).  The lengthy (approximately 50-year) interval between service and the alleged onset of diabetes in the early 2000's is, of itself, a factor weighing against a finding of service connection.  

The Veteran asserted at the Travel Board hearing that he believes that his diabetes is related to pain that he has from his service-connected disabilities.  This lay opinion (without citation to any supporting clinical data or medical treatise) is without any probative value.  Whether or not diabetes may be caused or aggravated by pain (due to a service-connected disability such as neuropathy) (as is required to substantiate a claim of secondary service connection; see 38 C.F.R. § 3.310) is strictly a medical question that is beyond lay observation.  It requires medical expertise; which the Veteran has not demonstrated that he has.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In the absence of any probative evidence that the Veteran's diabetes might be related to his service, or may have been caused or aggravated by a service connected disability, as alleged, the preponderance of the evidence is against the Veteran's claim.  And service connection for type II diabetes mellitus must be denied. 


ORDER

Service connection for type II diabetes mellitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


